The opinion was by
Shepley J.
The defendant, after the verdict was rendered against him, was summoned as the trustee of the plaintiff; and moved for a continuance of the action on that account; and it was *263refused. It is contended, that he was entitled to it by virtue of the act of 1839, c. 368, § 3; or that it could be refused only for good reasons, which should have been stated. The statute of 1839 must be construed in connexion with the prior legislation on the same subject, otherwise the course and effect of the proceedings could not be ascertained. When one discloses and is adjudged trustee, the statute, c. 61, § 11, affords him protection by authorizing him to plead the general issue, and give the act in evidence. If he should be required to pay to a third person after a verdict has been already rendered against him, the statute does not provide for his protection. And this is a sufficient reason for refusing the continuance. When he discloses these facts, they will be sufficient to entitle him to be discharged from the trustee process. The law presumes, that a Judge of a court of record has good reasons for all his decisions; and when the law entrusts to him the exercise of a discretionary power he is not obliged to state them.

Exceptions overruled.